DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the intended structural/functional purpose of the handle mount is unclear in the context of the claim language. 
In claim 1, the intended structural/functional purpose of “the lever-arm is movable between… relative to the handle mount” is unclear and not fully understood in the context of the claim language. 
In claim 1, a door-unlatching device is set forth in the preamble of the claim, yet not door unlatching function is discernable from the claim language, and it is unclear how and in what way the device functions as a door-unlatching device. 
Claims 3 is generally unclear and not fully understood.
Similar 112 issues as above are found throughout several of the remaining claims, including claims 3, 14, and 18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Blackwell, US Patent 955,125.  As in claim 1, a door-unlatching device comprising a lower actuator comprising a foot-pad (including 23); an upper actuator comprising a lever-arm (broadly considered as including the upper most portion of 16, appearing as a knot in figure 1) and a handle-mount (including 10); and a link (including 16) coupled to the foot-pad and the lever-arm, wherein the lever-arm is movable between a first position and a second position relative to the handle-mount. As in claim 2, the lever-arm is rotatable relative to the handle-mount.  As in claim 3, as best understood, the lever-arm is at least broadly rotatable between the first position and the second position, wherein, in the first position of the lever-arm, the device is capable of actuation of the foot-pad moving the lever-arm and the handle-mount, and wherein, in the second position of the lever-arm, as best understood, movement of the lever-arm is disconnected from the handle-mount.  As in claim 4, wherein broadly the device is capable of the lever-arm is rotatable between the first position and the second position, wherein, in the first position of the lever-arm, actuation of the foot-pad moves the lever- arm and the handle-mount through a first range of travel, and wherein, in the second position of the lever-arm, actuation of the foot-pad moves the lever-arm and the handle-mount through a second range of travel, the second range of travel being less than the first range of travel.  As in claim 5, broadly the device is capable of the lever-arm is rotatable between the first position and the second position, wherein, in the first position of the lever-arm, actuation of the foot-pad moves the lever- arm and the handle-mount through a first range of travel, and wherein, in the second position of the lever-arm, actuation of the foot-pad either does not move the lever-arm and the handle-mount or moves the lever-arm and the handle-mount through a second range of travel, the second range of travel being less than the first range of travel.  As in claim 6, the lever-arm comprises an opening configured to receive a portion of the handle-mount.  As in claim 7, broadly the lever-arm comprises a stop (inner surface of the knot) configured to contact the handle-mount.  As in claim 8, in the first position of the lever-arm, when the foot-pad is actuated, thereby moving the link and lever-arm, the handle-mount is moved by the stop of the lever-arm.  As in claim 9, the handle-mount is integrally formed with a handle of a door-latch.  As in claim 10, the handle-mount is configured to be attachable to a handle of a door-latch, and wherein the handle-mount comprises a hole configured to receive a distal end of the handle of the door-latch.  As in claim 11, the lower actuator further comprises a mounting-plate (including 20).  As in claim 12, the lower actuator further comprises a second mounting-plate and a second foot- pad, and wherein the foot-pad and the second foot-pad are fixed to one another (see figure 2).  As in claim 13, broadly, the lever-arm comprises a tab or lever- handle (see figure 1, end of knot) providing a feature capable for a user to grasp and rotation the lever-arm.  
Claims 14-18 are rejected with the same or similar reasoning as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675